     Case 2:20-cv-00455-KJM-CKD Document 7 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   AKIKA PARKER,                                    No. 2:20-cv-00455-KJM-CKD PS

12                      Plaintiff,                    ORDER

13           v.
14   JP MORGAN CHASE,
15                      Defendant.
16

17           On May 13, 2020, the magistrate judge filed findings and recommendations, which were

18   served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. No objections were filed.1

20           The court presumes that any findings of fact are correct. See Orand v. United States,

21   60 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

22   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

23   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

24   /////

25   1
       Plaintiff did file a Second Amended Complaint without first obtaining leave to do so. (ECF No.
26   6.) The court construes this filing as a motion for leave to amend the complaint and denies the
     motion. The proposed amendments would not correct the shortcomings identified in the findings
27   and recommendations; amendment would be futile. See Curry v. Yelp Inc., 875 F.3d 1219, 1228
     (9th Cir. 2017) (affirming dismissal without leave to amend after amended complaint did not
28   correct deficiencies identified in previous order).
                                                       1
     Case 2:20-cv-00455-KJM-CKD Document 7 Filed 03/25/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS ORDERED that:
 4          1. The Findings and Recommendations filed May 13, 2020, are ADOPTED.
 5          2. Plaintiff’s complaint is DISMISSED without leave to amend.
 6          3. The filing at ECF No. 6 is construed as a motion for leave to amend and is DENIED.
 7          4. The clerk of court is directed to close this case.
 8   DATED: March 24, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
